Exhibit 10.6
 

MAGUIRE PROPERTIES, INC.
355 SOUTH GRAND AVE., SUITE 3300
LOS ANGELES, CALIFORNIA 90071
 
 
December 31, 2008
 
 
Mr. Jonathan L. Abrams
[Address]
[City, State, Zip Code]
 
 
Re:    AMENDED AND RESTATED EMPLOYMENT TERMS
 
Dear Jonathan:
 
Effective as of December 31, 2008 (the “Effective Date”), this letter (the
“Letter”) shall amend and restate in its entirety that certain employment letter
agreement (the “Original Agreement”), dated August 14, 2007, between you and
Maguire Properties, Inc. (the “REIT”) and Maguire Properties, L.P. (the
“Operating Partnership” and together with the REIT, the “Company”). From and
after the Effective Date, you and the Company agree that the Company will employ
you on the terms and conditions set forth in this Letter:
 
1. POSITION, DUTIES AND RESPONSIBILITIES. You will be employed as Senior Vice
President, General Counsel and Secretary of the REIT and the Operating
Partnership. In the capacity of Senior Vice President, General Counsel and
Secretary, you will have such duties and responsibilities as are normally
associated with such position. Your duties may be changed from time to time by
the Company, consistent with your position. You will report to the Chief
Executive Officer of the Company or any Executive Vice President of the Company
designated by the Chief Executive Officer, and will work at the Company’s
principal offices located in downtown Los Angeles, except for travel to other
locations as may be necessary to fulfill your responsibilities. At the Company’s
request, you will serve the Company and/or its subsidiaries and affiliates in
other capacities in addition to the foregoing. In the event that you serve in
any one or more of such additional capacities, your compensation will not be
increased beyond that specified in this Letter. In addition, in the event your
service in one or more of such additional capacities is terminated, your
compensation, as specified in this Letter, will not be diminished or reduced in
any manner as a result of such termination for so long as you otherwise remain
employed under the terms of this Letter.
 
2. BASE SALARY. During your employment with the Company, the Company will pay
you a base salary (the “Base Salary”) of $250,000 per year, less payroll
deductions and all required withholdings, payable in accordance with the
Company’s normal payroll practices and prorated for any partial month of
employment. Your Base Salary may be subject to increase pursuant to the
Company’s policies as in effect from time to time.
 

--------------------------------------------------------------------------------

3. ANNUAL BONUS. In addition to the Base Salary set forth above, you will be
eligible to participate in the Company’s incentive bonus plan applicable to
similarly situated executives of the Company. The amount of your annual bonus
(the “Annual Bonus”) will be based on the attainment of performance criteria
established and evaluated by the Company in accordance with the terms of such
bonus plan as in effect from time to time, provided that, subject to the terms
of such bonus plan, your target Annual Bonus will be 75% of your Base Salary for
such year.
 
4. RESTRICTED STOCK AWARD. You and the Company hereby acknowledge and agree that
the REIT has granted you 51,962 restricted shares of the REIT’s common stock in
satisfaction of the REIT’s obligation under the Original Agreement to grant you
the Restricted Stock (as defined in the Original Agreement). The terms and
conditions of the Restricted Stock are set forth in a Restricted Stock
Agreement, dated April 1, 2008, between you and the REIT.
 
5. BENEFITS AND VACATION. You will be eligible to participate in all incentive,
savings and retirement plans, practices, policies and programs maintained or
sponsored by the Company from time to time which are applicable to other
similarly situated executives of the Company, subject to the terms and
conditions thereof. Without limiting the Company’s discretion with respect to
your participation in the Company’s incentive plans, the size and/or terms of
any equity-based award(s) that may be granted to you under such plans may take
into consideration your Restricted Stock grant described above. You will also be
eligible for standard benefits, such as medical insurance, sick leave, vacations
and holidays to the extent applicable generally to other similarly situated
executives of the Company.
 
6. COMPENSATION GROSS-UP. The amount of compensation payable to you pursuant to
Sections 2, 3 and 4 above will be “grossed up” as necessary (on an after-tax
basis) to compensate for any additional social security withholding taxes due as
a result of your shared employment by the Operating Partnership, the REIT and,
if applicable, any subsidiary and/or affiliate thereof. If any amounts become
payable to you pursuant to this Section 6, then such amounts shall be paid to
you promptly following the remittance of such taxes to the appropriate taxing
authority, but in no event later than the end of the calendar year following
that in which any such remittance is made.
 
7. CONFIDENTIAL AND PROPRIETARY INFORMATION. As a condition of your employment
with the Company, you agree that during the term of such employment and any time
thereafter, you will not directly or indirectly disclose or appropriate to your
own use, or the use of any third party, any trade secret or confidential
information concerning the REIT, the Operating Partnership, Maguire Properties
Services, Inc., a Maryland corporation, their respective subsidiaries or
affiliates (collectively, the “Maguire Group”) or their businesses, whether or
not developed by you, except as it is required in connection with your services
rendered for the Company. You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Maguire Group any originals or copies of documents or other materials maintained
in the ordinary course of business of the Maguire Group, and that you will
return any such documents or materials otherwise in your possession. You further
agree that, upon termination of your employment, you will maintain in strict
confidence the projects in which any member of the Maguire Group is involved or
contemplating. You hereby acknowledge that irreparable injury will result to the
Company in

2

--------------------------------------------------------------------------------

the event of a breach by you of your obligations under this Section 7 or Section
8 below, that monetary damages for such breach would not be readily calculable,
and that the Company would not have an adequate remedy at law therefor. You
further acknowledge, consent and agree that in the event of such breach, or the
threat thereof, the Company shall be entitled, in addition to any other legal
remedies and damages available, to specific performance thereof and to temporary
and permanent injunctive relief (without the necessity of posting a bond) to
restrain the violation or threatened violation of such obligations by you.
 
8. NON-SOLICITATION. You further agree that during the term of such employment
and for one year after your employment is terminated, you will not directly or
indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with any member of the Maguire
Group to terminate their employment, agency, or other relationship with the
Maguire Group or such member or to render services for or transfer their
business from the Maguire Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.
 
9. AT-WILL EMPLOYMENT. Your employment with the Company is “at-will,” and either
you or the Company may terminate your employment for any reason whatsoever (or
for no reason) by giving 30 days prior written notice of such termination to the
other party. This at-will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company.
 
10. TERMINATION OF EMPLOYMENT WITHOUT CAUSE.
 
(a)    Severance Payment. Subject to Section 10(c) below, if, during the period
of your employment with the Company, you incur a “separation from service” from
the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) by reason of a termination of your
employment by the Company without Cause (as defined below), then, in addition to
any other amounts payable to you through the date of termination of your
employment, the Company will pay you a lump-sum cash severance payment within 60
days after the date of your Separation from Service (such date, the “Date of
Termination”) (with the exact payment date to be determined by the Company in
its discretion) in an amount equal to the sum of (x) 100% of your then current
Base Salary, plus (y) 100% of your target Annual Bonus (assuming that you had
remained employed) for the year in which the Date of Termination occurs.
 
Notwithstanding the foregoing, in no event shall you or your estate or
beneficiaries be entitled to any such payments set forth in Sections 10(a)(x)
and (y) hereof upon any termination of your employment by reason of your total
and permanent disability or your death. You shall not be required to mitigate
the amount of any severance that may be payable to you under Section 10(a)
hereof by seeking other employment following a termination of your employment
with the Company. Notwithstanding the foregoing, in no event shall payment of
the amounts provided for in Sections 10(a)(x) and (y) hereof be required to be
made unless you execute and deliver to the Company a release of claims in a form
reasonably acceptable to the Company (the

3

--------------------------------------------------------------------------------

“Release”) within twenty-one (21) days (or, to the extent required by applicable
law, forty-five (45) days) following the Date of Termination and you not revoke
such Release within seven (7) days thereafter.
 
(b)    Definition of Cause. For purposes of this Letter, “Cause” shall mean:
 
(i)    your willful and continued failure to substantially perform your duties
with the Company (other than any such failure resulting from your incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to you by the Company, which demand specifically
identifies the manner in which the Company believes that you have not
substantially performed your duties;
 
(ii)    your willful commission of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or its subsidiaries or affiliates;
 
(iii)    your conviction of, or entry by you of a guilty or no contest plea to,
the commission of a felony or a crime involving moral turpitude;
 
(iv)    a willful breach by you of your fiduciary duty to the Company which
results in economic or other injury to the Company or its subsidiaries or
affiliates; or
 
(v)    your willful and material breach of your covenants set forth in Section 7
or 8 above.
 
For purposes of this provision, no act or failure to act on your part will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.
 
(c)    Six Month Delay. Notwithstanding anything to the contrary in this Letter,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 10(a) hereof, shall be paid to you during the
6-month period following your Separation from Service if the Company determines
that paying such amounts at the time or times indicated in this Letter would be
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of your
death), the Company shall pay you a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to you during such period.
 
11. ARBITRATION. Except as set forth in Section 7 above, any disagreement,
dispute, controversy or claim arising out of or relating to this Letter or the
interpretation of this Letter or any arrangements relating to this Letter or
contemplated in this Letter or the breach, termination or invalidity thereof
shall be settled by final and binding arbitration administered by

4

--------------------------------------------------------------------------------

JAMS/Endispute in Los Angeles, California in accordance with the then existing
JAMS/Endispute Arbitration Rules and Procedures for Employment Disputes. In the
event of such an arbitration proceeding, you and the Company shall select a
mutually acceptable neutral arbitrator from among the JAMS/Endispute panel of
arbitrators. In the event you and the Company cannot agree on an arbitrator, the
Administrator of JAMS/Endispute will appoint an arbitrator. Neither you nor the
Company nor the arbitrator shall disclose the existence, content, or results of
any arbitration hereunder without the prior written consent of all parties.
Except as provided herein, the Federal Arbitration Act shall govern the
interpretation, enforcement and all proceedings. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law. The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator shall render
an award and a written, reasoned opinion in support thereof. Judgment upon the
award may be entered in any court having jurisdiction thereof.
 
12. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.
 
13. PAYMENT OF FINANCIAL OBLIGATIONS. The payment or provision to you by the
Company of any remuneration, benefits or other financial obligations pursuant to
this Letter will be allocated to the Operating Partnership, the REIT and, if
applicable, any subsidiary and/or affiliate thereof in accordance with the
Employee Sharing and Expense Allocation Agreement, by and between the REIT, the
Operating Partnership, and Maguire Properties Services, Inc., as in effect from
time to time.
 
14. CODE SECTION 409A.
 
(a)    To the extent applicable, this Letter shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Letter to the contrary, if the Company
determines that any compensation or benefits payable under this Letter may not
be either exempt from or compliant with Section 409A of the Code and related
Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to this Letter or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to (i) exempt
the compensation and benefits payable under this Letter from Section 409A of the
Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section
14(a) does not create an obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action.
 
(b)    To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Letter or otherwise shall not be deemed
“nonqualified deferred

5

--------------------------------------------------------------------------------

compensation” subject to Section 409A of the Code and Section 10(c) hereof to
the extent provided in the exceptions in Treasury Regulation Section
1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception or
provision of Section 409A of the Code.
 
(c)    To the extent that any payments or reimbursements provided to you under
this Letter are deemed to constitute compensation to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed
to you reasonably promptly, but not later than December 31 of the year following
the year in which the expense was incurred. The amounts of any such payments
eligible for reimbursement in one year shall not affect the payments or expenses
that are eligible for payment or reimbursement in any other taxable year, and
your right to such payments or reimbursement shall not be subject to liquidation
or exchange for any other benefit.
 
15. WITHHOLDING. The Company may withhold from any amounts payable under this
Letter such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
16. ENTIRE AGREEMENT. As of the Effective Date, this Letter and the employment
terms set forth herein (together with the Restricted Stock Agreement) comprise
the final, complete and exclusive agreement between you and the Company with
respect to the subject matter hereof and replace and supersede any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Maguire Group or representative thereof. This Letter may not be
modified unless in writing and signed by both you and a duly authorized
representative of the Company.
 
17. CHOICE OF LAW. This Letter (including any claim or controversy arising out
of or relating to this Letter) shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of California
(without regard to conflict of law principles that would result in the
application of any law other than the law of the State of California).
 
18. PROOF OF RIGHT TO WORK. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.
 
19. NOTICES. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to you: at your most recent address on the records of the Company
 
If to the REIT or the Operating Partnership:
 
Maguire Properties, Inc.
355 South Grand Avenue, Ste. 3300
Los Angeles, CA 90071
Attn: Chief Executive Officer

6

--------------------------------------------------------------------------------

 
with a copy to:
 
Latham & Watkins
355 South Grand Avenue
Los Angeles, CA 90071
Attn: Julian Kleindorfer
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
20. COUNTERPARTS. This Letter and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.
 
 
[SIGNATURE PAGE FOLLOWS]
 

7

--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Letter in the space provided below for your
signature and returning it to the Company. Please retain one fully-executed
original for your files.
 
Sincerely,
 
MAGUIRE PROPERTIES, INC.,
a Maryland corporation
 
 
By: /s/ DOUGLAS J. GARDNER
Name: Douglas J. Gardner
Title: Executive Vice President
 
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
 
By: Maguire Properties, Inc.
Its: General Partner
 
 
By: /s/ DOUGLAS J. GARDNER
Name: Douglas J. Gardner
Title: Executive Vice President
 
 
Accepted and Agreed,
this 31st day of December, 2008.
 
 
By:     /s/ JONATHAN L. ABRAMS             
Jonathan L. Abrams
 

8